Citation Nr: 1018947	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-30 211	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for right knee 
chondromalacia with degenerative joint disease (DJD), 
currently evaluated as 10-percent disabling.

2.  Entitlement to an increased rating for left knee 
chondromalacia with DJD, currently evaluated as 10-percent 
disabling.

3.  Entitlement to an increased rating for other right knee 
disability, namely, instability, currently separately 
evaluated as 10-percent disabling.

4.  Entitlement to an increased rating other left knee 
disability, namely, instability, currently separately 
evaluated as 10-percent disabling.

5.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 60-percent disabling.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to July 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

On February 8, 2010, prior to promulgating a decision in this 
appeal, the Board received notification from the Veteran that 
he is withdrawing this appeal on all issues.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement recently received on February 8, 2010, the 
Veteran indicated he is withdrawing this appeal on all 
issues.

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

The Veteran has withdrawn his appeal and, hence, there remain 
no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


